Case 9:20-cv-80064-JIC Document 29 Entered on FLSD Docket 01/26/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                                CASE NO: 9:20-cv-80064-JIC

 JOSE MANUEL BUSTOS,
      Plaintiff,
 vs.

 ADIDAS AMERICA INC., and THE FINISH
 LINE, INC.,

      Defendants.
 ____________________________________/


                     PLAINTIFF’S EXPERT WITNESS DISCLOSURE

        Plaintiff, JOSE MANUEL BUSTOS, submits its expert list pursuant to Federal Civil

 Rule 26(a)(2), as follows:

        1.      Clifford Gerber
                18406 Nixon Avenue
                West Lynn, Oregon 97068

                Mr. Gerber’s report has been provided to the Defendants but has not been
                filed with the court due to the inclusion of and reference to materials within
                the report that Defendants have designated as “confidential.” The report
                that has been provided discloses all items and information that is required
                by Rule 26(a)(2).

        2.      Plaintiff’s medical providers may also provide testimony in the form of expert

 opinions regarding Plaintiff, JOSE MANUEL BUSTOS’ diagnosis, care, treatment, and

 future prognosis.     These medical providers will base their testimony on the care,

 treatment, and examinations of the Plaintiff. Please see Plaintiff’s medical records for a

 listing of Plaintiff’s medical providers.
Case 9:20-cv-80064-JIC Document 29 Entered on FLSD Docket 01/26/2021 Page 2 of 2




       Plaintiff reserves the right to amend and/or supplement this expert witness list as

 discovery in this case is ongoing and to include expert witnesses to be revealed by future

 discovery.


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been served

 electronically via email on January 26th, 2021.



                                                   By:   /s/ Todd Stabinski, BCS.
                                                         Todd Stabinski, BCS.
                                                         Florida Bar. No.: 0105988
                                                         Stabinski & Funt, P.A.
                                                         757 NW 27th Avenue
                                                         Third Floor
                                                         Miami, Florida 33125
                                                         Email: ts@stabinskilaw.com
                                                         Telephone: (305) 643-3100
                                                         Facsimile: (305) 643-1382


 SERVICE LIST

 Charles G. Short, Esq.
 Cole, Scott & Kissane, P.A
 Esperante Building
 222 Lakeview Avenue
 Suite 120
 West Palm Beach, Florida 33401
 Email: Charles.short@csklegal.com




                                            -2-
